DETAILED ACTION
This Office Action is in response to the RCE entered on 1/4/2021. Claims 1, 4-5, 8-9, 12-13, 16-20 are amended. No claims were added or cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10 and 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Independent claims 1, 9, 17-18 recites the limitation "…a complexity request to increase or decrease a complexity of the initial classifier…".  Specifically, the term “complexity” is considered unclear and ambiguous, thereby rendering the claims indefinite. There are no such criteria for concluding an evaluation in order to determine or measure how “complex” a classifier is, or what the complexity is based on. Examiner cannot conclude a clear and unique definition for this term as it is considered subjective, and there is a need of a basis of comparison in order to establish the basis of complexity. Dependent claims 2, 4-8 are rejected as being dependent on claim 1, claims 10, 12-16, 20 and 22 are rejected as being dependent on claim 9, claim 23 and 24 are rejected as being dependent on claims 17 and 18, respectively. 
Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-2, 7-10, 15-18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ideses et al (US PG Pub. No. 2015/0213365- hereinafter Ideses) in view of Cheng et al (US Pub. No. 2014/0171106- hereinafter Cheng), and further in view of Meng et al (US Pub. No. 2003/0200189- hereinafter Meng), Uluyol et al (US Patent 6,804,600- hereinafter Uluyol) and Koshinaka (US Pub. No. 2013/0317822- hereinafter Koshinaka).
Claim 1, Ideses teaches a method of updating classifiers of an artificial neural network, the method comprising:
training, at a server, an initial classifier with a training set of data (see [0073]; Ideses teaches a classifier may be trained using the large set of extracted features to generate weights and/or coefficients for each extracted feature. Furthermore, at [0083], Ideses teaches the trained classifier is then provided to client devices 308 for local run-time classification; therefore the classifier correspond to the ‘initial classifier’ since it is trained at the server); 
distributing the initial classifier to a plurality of remote devices (see [0083]; Ideses teaches the software application classifier may be generated by central processor 302 and distributed to mobile/client devices 308, wherein the trained classifier is provided to these mobile/client devices 308 for local run-time classification);
receiving, from a first remote device of the plurality of devices, a first classifier update (see [0084]; Ideses teaches that multiple software applications for training the classifier are received, wherein they provided by updates from mobile devices that are part of the system)
generating, at the server, the first classifier update by retraining the initial classifier based on the classification output (see [0116] and [0118]- "[t]lesting may be performed to evaluate one or more parameters, for example: certainty of the classification, ability to execute in run-time on the mobile device, time for execution, CPU utilization, memory requirement, and/or other evaluation criteria" and "[t]he analysis method may be selectively adjusted based on the testing. Alternatively or additionally, the
members of the group of classifying features may be adjusted. For example, if testing indicates inability to execute on the mobile device, additional features may be removed from the group. For example, if testing indicates inadequate classification certainty, additional features may be added back to the group to improve classification performance". Therefore, this is reasonably interpreted as the update being based on the classification output. Moreover, at [0119]; A synchronization module 314 on the mobile device (e.g., memory 312) may detect an update of the group of classifying features and/or the classifier, and automatically download the updated version to the mobile device. The central server may automatically upload the latest version to the mobile device. Therefore, updates are generated at the server and then distributed to the device); and
distributing the first classifier update to the first remote device (see [0119]; A synchronization module 314 on the mobile device (e.g., memory 312) may detect an update of the group of classifying features and/or the classifier, and automatically download the updated version to the mobile device. The central server may automatically upload the latest version to the mobile device. Therefore, the updates are distributed to the device).
However, Ideses fails to teach:
receiving, from a first remote device of the plurality of remote devices, a first request for a first classifier update, the request comprising a classification output of the initial classifier and a complexity request to increase or decrease a complexity of the initial classifier, and
generating, in response to the first request, the first classifier update by retraining the initial classifier based on the complexity request; and
the re-training comprising:
	adding zero value weights in response to the complexity request to increase the complexity; and
limiting weight updates for a subset of layers in response to the complexity request to decrease the complexity;
the classifier update based on a difference between the weight parameters of the re-trained classifier and weight parameters of the initial classifier.
Cheng teaches, in an analogous system, receiving, from a first remote device of the plurality of remote devices, a first request for a first classifier update, the request comprising a classification output of the initial classifier and a complexity request to increase or decrease a complexity of the initial classifier (see [0026-0027]; Cheng teaches a request for renegotiating a mobility predictor based on the status of the user equipment. For example, if the UE’s state, like battery status or computational power, the parameters of the predictor changes, and even a new mobility predictor that is less computationally intensive can be requested. Therefore, the status of low battery/computational power status is used for changing/adjusting the predictor to a less computationally intensive, this corresponds to the increase/decrease the ‘complexity of the classifier’); and
generating, in response to the first request, the first classifier update by retraining the initial classifier based on the complexity request (see [0026-0027]; Cheng teaches a request for renegotiating a mobility predictor based on the status of the user equipment. For example, if the UE’s state, like battery status or computational power, the parameters of the predictor changes, and even a new mobility predictor that is less computationally intensive can be requested. Therefore, the status of low battery/computational power status is used for changing/adjusting the predictor’s parameters to a less computationally intensive, this corresponds to the increase/decrease the ‘complexity of the classifier’. In addition, Ideses also teaches, as previously explained, the retraining of the initial classifier, as state above in paragraph [0116 and 0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ideses with the above teachings of Cheng by training a classifier at a server and distributing the classifier to devices, as taught by Ideses, and request to adjust the classifier’s complexity, as taught by Cheng. The modification would have been obvious because one of ordinary skill in the art would be motivated to cause the parameters associated with the machine classifier to be modified based on the device’s computational load in order to conserve battery resources, as suggested by Cheng at [0027]. 
Meng teaches, in an analogous system,	adding zero value weights in response to the complexity request to increase the complexity (see Abstract; Meng teaches a method of incrementally forming and adaptively updating a neural net model, wherein a function approximation node is incrementally added to the neural network. Moreover, at [0056], Meng further teaches “corresponding new nodes are added at the positions of the cluster centers (and weights on output links of the new nodes may be initialized to zero) [step S362]. A set of new weights is computed for all (current and new) nodes based on the new data”. Therefore, this is interpreted as ‘adding zero value weights to increase the complexity”. In addition, Ideses and Cheng teach, as explained above, re-training based the complexity request, at Ideses’s [0116 and 0118] and Cheng’s [0026-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses and Cheng with the above teachings of Meng by updating a model wherein the update comprises a weight update, as taught by Ideses, Cheng, and adding zero value weights to increase the model complexity, as taught by Meng. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide an efficient incremental improvement of a model encompassing addition of nodes in an appropriate manner, as suggested by Meng at the Abstract and [0045]. 
Uluyol teaches, in an analogous system, limiting weight updates for a subset of layers in response to the complexity request to decrease the complexity (see Column 5: lines 59-62: “The next step 408 is to freeze the weights in the bottleneck and output layers. Freezing the bottleneck and output layers ensures that the accommodation training only updates the weights in the first two layers”. This freezing of the weights corresponds to the claimed limiting the weight update to a subset of layers. In addition, Ideses and Cheng teach, as explained above, re-training based the complexity request, at Ideses’s [0116 and 0118] and Cheng’s [0026-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses, Cheng and Meng with the above teachings of Uluyol by updating a model based on computational load of a device wherein the update comprises a weight update, as taught by Ideses, Cheng and 
Koshinaka teaches, in an analogous system, the classifier update based on a difference between the weight parameters of the re-trained classifier and weight parameters of the initial classifier (see [0143]; Koshinaka teaches performing convergence determination of determining whether or not to repeat updating the weighting factor based on a predetermined condition (e.g. the difference between the weighting factor before update and the weighting factor after update is greater than a predetermined threshold) and update the weighting factor on a condition that the convergence determination results in determining to update the weighting factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses, Cheng, Meng, Uluyol with the above teachings of Koshinaka by updating a model based on a complexity request, as taught by Ideses, Cheng, Meng, Uluyol, wherein the update isased on a difference between the re-trained classifier weights and the initial classifier weight, as taught by Koshinaka. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide an adaptive model in order to produce higher reliability, as suggested by Koshinaka at the Abstract and [0143]. 

Claim 2, Ideses teaches the method of claim 1, however, fails to teach in which the first request is further based at least in part on context information of the first remote device.
Cheng teaches, in an analogous system, in which the first request is further based at least in part on context information of the first remote device (see [0026-0027]; Cheng teaches renegotiating a mobility predictor based on the status of the user equipment. For example, if the UE’s state, like battery status or computational power, the parameters of the predictor changes, and even a new mobility predictor that is less computationally intensive can be requested. Therefore, the status of low battery/computational power corresponds to the ‘context information of the remote device’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ideses with the above teachings of Cheng by training a classifier at a server and distributing the classifier to devices, as taught by Ideses, and request to adjust the classifier based on the device’s computational load, as taught by Cheng. The modification would have been obvious because one of ordinary skill in the art would be motivated to cause the parameters associated with the machine classifier to be modified based on the device’s computational load in order to conserve battery resources. 

Referring to Claim 7, Ideses teaches the method of claim 1, in which the first remote device is configured to apply the  initial classifier (see [0083]; Ideses teaches the software application classifier may be generated by central processor 302 and distributed to mobile device 308, wherein the trained classifier is provided to client devices 308 for local run-time classification. The local run time corresponds to the ‘remote device applying the classifier’). 

Referring to Claim 8, Ideses teaches the method of claim 7, further comprising:
computing features (see [0017]; Ideses teaches generating a classifier based on classifying features. Therefore, this generation corresponds to ‘computing features’); and 
transmitting the computed features to the first remote device, the first remote device applying initial the classifier to the computed features to compute the classification output (see [0017]; Ideses teaches providing the classifier to a client terminal, for feature extraction and classification of a software application locally by the client terminal).

Referring to independent Claim 9, Claim 17 and Claim 18, they are rejected on the same basis as independent claim 1 since they are analogous claims.

Referring to dependent Claim 10, it is rejected on the same basis as dependent claim 2 since they are analogous claims.

Referring to dependent Claim 15, it is rejected on the same basis as dependent claim 7 since they are analogous claims.

Claim 16, it is rejected on the same basis as dependent claim 8 since they are analogous claims.

Referring to Claim 21, the combination of Ideses, Cheng, Meng, Uluyol teaches the method of claim 1, however, fails to teach further comprising: receiving, from a second remote device of the plurality of remote devices, a subsequent request for a subsequent classifier update to adjust the complexity of the initial classifier; and discarding the subsequent request when a number of updates to the initial classifier is greater than a threshold.
Koshinaka teaches, in an analogous system, receiving, from a second remote device of the plurality of remote devices, a subsequent request for a subsequent classifier update to adjust the complexity of the initial classifier; and discarding the subsequent request when a number of updates to the initial classifier is greater than a threshold (see [0094] and [0143]; Koshinaka teaches performing convergence determination of determining whether or not to repeat updating the weighting factor based on a predetermined condition (e.g. the difference between the weighting factor before update and the weighting factor after update is greater than a predetermined threshold). Therefore, when it converges according to the threshold, it stops updating and discards subsequent updates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses, Cheng, Meng, Uluyol with the above teachings of Koshinaka by re-training a model, as taught by Ideses, Cheng, Meng, Uluyol, determining whether or not to repeat the updating of the weighting 

Referring to dependent Claim 22, Claim 23, and Claim 24, they are rejected on the same basis as dependent claim 21 since they are analogous claims.

Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ideses et al (US PG Pub. No. 2015/0213365- hereinafter Ideses) in view of Cheng et al (US Pub. No. 2014/0171106- hereinafter Cheng), and further in view of Meng et al (US Pub. No. 2003/0200189- hereinafter Meng), Uluyol et al (US Patent 6,804,600- hereinafter Uluyol), Koshinaka (US Pub. No. 2013/0317822- hereinafter Koshinaka), and further in view of Zhu (US Patent No. 9,489,635- hereinafter Zhu).
Referring to Claim 4, the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka teaches the method of claim 1, however, fails to teach in which the initial classifier and the first classifier update are built on a same feature generator.
Zhu teaches, in an analogous system, in which the initial classifier and the re-trained classifier update are built on a same feature generator (see Column 3: lines 25-33; Zhu teaches the feedback system may then be configured to cause the parameters associated with the machine learning classifier to be modified. For instance, if the object was correctly classified by the machine learning classifier, as indicated by the provided information, the portions of data that are representative of the object may be added to training data that is utilized to determine the parameters for the machine learning classifier. Therefore, the parameters modified and the portions of it added to the training data corresponds to the ‘same feature generator’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka with the above teachings of Zhu by training a classifier at a server, as taught by Ideses, Cheng, Meng, Uluyol and Koshinaka, and update the classifier on a same feature generator, as taught by Zhu. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve object detection and classification by including a feedback request system to cause the parameters associated with the machine classifier to be modified based on information provided in response to the request. 

Referring to dependent Claim 12, it is rejected on the same basis as dependent claim 4 since they are analogous claims.

Claims 5-6, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ideses et al (US PG Pub. No. 2015/0213365- hereinafter Ideses) in view of Cheng et al (US Pub. No. 2014/0171106- hereinafter Cheng), and further in view of Meng et al (US Pub. No. 2003/0200189- hereinafter Meng), Uluyol et al (US Patent 6,804,600- hereinafter Uluyol), Koshinaka (US Pub. No. 2013/0317822- hereinafter Koshinaka), and further in view of Forman et al (US Pub. No. 2004/0064464- hereinafter Forman).
Claim 5, the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka teaches the method of claim 1, however, fails to teach in which:
the initial classifier and the re-trained classifier are configured as a hierarchical classifier;
the initial classifier comprises a first sub-classifier and the re-trained classifier comprises a second sub-classifier, the second sub-classifier higher in hierarchy than the first sub-classifier.
Forman teaches, in an analogous system, 
the initial classifier and the re-trained classifier are configured as a hierarchical classifier (see [0035]; Forman teaches hierarchical classifiers using a Pachinko approach, when training a local Pachinko sub-classifier at any given node in the hierarchy, each child aggregates the training examples for all of its descendants--hence, higher nodes in the tree will tend to have more training data from which to learn an accurate machine learning classifier. Therefore, since higher nodes in the hierarchy are more accurate having more training data, these corresponds that both classifier and update are configured as hierarchical);
the initial classifier comprises a first sub-classifier and the re-trained classifier comprises a second sub-classifier, the second sub-classifier higher in hierarchy than the first sub-classifier (see [0035]; Forman teaches hierarchical classifiers using a Pachinko approach, when training a local Pachinko sub-classifier at any given node in the hierarchy, each child aggregates the training examples for all of its descendants--hence, higher nodes in the tree will tend to have more training data from which to learn an accurate machine learning classifier. Therefore, since higher nodes in the hierarchy are more accurate having more training data, these corresponds to the second sub-classifier since it is higher in hierarchy than the first sub classifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka with the above teachings of Forman by updating a classifier, as taught by Ideses, Cheng, Meng, Uluyol and Koshinaka, wherein the classifiers are configured as hierarchical, as taught by Forman. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the accuracy of the classifier by configuring the classifier updates higher in hierarchy. 

Referring to Claim 6, the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka fails to teach the method of claim 5, further comprising applying the second sub-classifier to an object to identify a class of the object.
Forman teaches, in an analogous system, further comprising applying the second sub-classifier to an object to identify a class of the object (see [0015]; Forman teaches hierarchical categorization involves a hierarchy of categories wherein at least some of the items to be categorized are to be assigned not only to certain categories, but also to certain subcategories within those categories. Furthermore, at [0035], Forman teaches hierarchical classifiers using a Pachinko approach, when training a local Pachinko sub-classifier at any given node in the hierarchy, each child aggregates the training examples for all of its descendants--hence, higher nodes in the tree will tend to have more training data from which to learn an accurate machine learning classifier. Therefore, since higher nodes in the hierarchy are more accurate having more training data, the second sub-classifier can identify a class of the object since it has enough training data to attain superior accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka with the above teachings of Forman by updating a model, as taught by Ideses, Cheng, Meng, Uluyol and Koshinaka, wherein the classifiers are configured as hierarchical, as taught by Forman. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the accuracy of the classifier by configuring the classifier updates higher in hierarchy. 

Referring to dependent Claim 13, it is rejected on the same basis as dependent claim 5 since they are analogous claims.

Referring to dependent Claim 14, it is rejected on the same basis as dependent claim 6 since they are analogous claims.

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ideses et al (US PG Pub. No. 2015/0213365- hereinafter Ideses) in view of Cheng et al (US Pub. No. 2014/0171106- hereinafter Cheng), and further in view of Meng et al (US Pub. No. 2003/0200189- hereinafter Meng), Uluyol et al (US Patent 6,804,600- hereinafter Uluyol), Koshinaka (US Pub. No. 2013/0317822- hereinafter Koshinaka), and further in view of Lewis et al (US Pub. No. 2005/0100209- hereinafter Lewis).
Claim 19, the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka teaches the method of claim 1, however, fails to teach in which the re-training further comprises: 
increasing a number of layers of the initial classifier in response to the complexity request to increase the complexity; and 
decreasing the number of layers of the initial classifier in response to the complexity request to decrease the complexity.
Lewis teaches, in an analogous system,
increasing a number of layers of the initial classifier in response to the complexity request to increase the complexity (see [0035]; Lewis teaches an optimization process wherein the internal architecture of a classifiers is altered, wherein the changes include adding or removing layers. In addition, Ideses and Cheng teach, as explained above, re-training based the complexity request, at Ideses’s [0116 and 0118] and Cheng’s [0026-0027]); and 
decreasing the number of layers of the initial classifier in response to the complexity request to decrease the complexity (see [0035]; Lewis teaches an optimization process wherein the internal architecture of classifiers is altered, wherein the changes include adding or removing layers. In addition, Ideses and Cheng teach, as explained above, re-training based the complexity request, at Ideses’s [0116 and 0118] and Cheng’s [0026-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ideses, Cheng, Meng, Uluyol and Koshinaka with the above teachings of Lewis by updating a model, as taught 

Referring to dependent Claim 20, it is rejected on the same basis as dependent claim 19 since they are analogous claims.
Response to Applicant’s arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered but are not persuasive.
In reference to Applicant’s arguments:
- Claim rejections under 103.
Examiner’s response:
Examiner respectfully disagrees. Examiner understands that Ideses teaches the concept of updating a classifier, however, examiner acknowledges that Ideses fails to explicitly teach that the classifier update is being done based upon a request. The secondary prior art, Cheng, teaches a request to update a mobility predictor due to changes in the state of a user equipment, wherein the state of the user equipment can be the battery status and/or computational power. A new mobility predictor being less computationally intensive and/or updates (emphasis added) to the parameters of it is then used. Examiner respectfully would like to point out that Cheng cures the deficiencies of Ideses, which are specifically directed to the 'request’. Ideses primarily teaches the trained classifier itself at a server and transmitted to the devices, and Cheng teaches the corresponding new nodes are added at the positions of the cluster centers (and weights on output links of the new nodes may be initialized to zero) [step S362]. A set of new weights is computed for all (current and new) nodes based on the new data”. This is reasonably interpreted as “adding zero value weights”. Regarding the updating of the classifier by limiting weight updates for a subset of layers in response to the complexity request to decrease the complexity, examiner understands that Uluyol cures those deficiencies, as it can be seen at Column 5: lines 59-62: “The next step 408 is to freeze the weights in the bottleneck and output layers. Freezing the bottleneck and output layers ensures that the accommodation training only updates the weights in the first two layers”. Therefore, it is reasonably interpreted that by freezing the weights it is limiting the weight update to a subset of layers. Finally, in view of the re-ordered limitations of the amended claims, in regards to the classifier update being based on a difference between the weight parameters of the re-trained classifier and weight parameters of the initial classifier, Koshinaka cures those deficiencies, as it can be seen at [0143], where Koshinaka teaches performing convergence determination of determining whether or not to repeat updating the weighting factor based on a predetermined condition (e.g. the difference between the weighting factor before update 
Conclusion                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126